Exhibit 10.2

 



COLLATERAL AND GUARANTY AGREEMENT

among

PENNYMAC FINANCIAL SERVICES, INC.,
as Holdings,

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC,
as Borrower,

CERTAIN OTHER SUBSIDIARIES OF PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC
FROM TIME TO TIME PARTY HERETO,

and

CREDIT SUISSE AG,
as COLLATERAL AGENT



Dated as of December 30, 2015

 

 



 

 

TABLE OF CONTENTS

 

 

    PAGE ARTICLE 1 DEFINITIONS       ARTICLE 2 SECURITY INTERESTS   Section
2.01. Grant of Security Interests 6       ARTICLE 3 GENERAL REPRESENTATIONS,
WARRANTIES AND COVENANTS       Section 3.01. Necessary Filings 7 Section 3.02.
No Liens 7 Section 3.03. Other Financing Statements 7 Section 3.04. Chief
Executive Office, Record Locations 7 Section 3.05. Legal Names; Type of
Organization (and Whether a Registered Organization and/or a Transmitting
Utility); Jurisdiction of Organization; Organizational Identification Numbers;
Federal Employer Identification Number; Changes Thereto; Etc. 8 Section 3.06.
Certain Significant Transactions 8 Section 3.07. Recourse 8       ARTICLE 4
SPECIAL PROVISIONS CONCERNING SPECIFIED CONTRACT RIGHTS; INSTRUMENTS AND CERTAIN
OTHER COLLATERAL       Section 4.01. Collection 9 Section 4.02. Instruments 9
Section 4.03. Assignors Remain Liable Under Specified Contracts 9       ARTICLE
5 PROVISIONS CONCERNING ALL COLLATERAL       Section 5.01. Protection of
Collateral Agent’s Security 9 Section 5.02. Further Actions 10 Section 5.03.
Financing Statements 10       ARTICLE 6 REMEDIES UPON OCCURRENCE OF AN EVENT OF
DEFAULT   Section 6.01. Remedies; Obtaining the Collateral Upon an Event of
Default 10 Section 6.02. Remedies; Disposition of the Collateral 12 Section
6.03. Waiver of Claims 13 Section 6.04. Application of Proceeds 13

 



i

 

 

 

Section 6.05. Remedies Cumulative 16 Section 6.06. Discontinuance of Proceedings
17       ARTICLE 7 INDEMNITY       Section 7.01. Indemnity 17 Section 7.02.
Indemnity Obligations Secured by Collateral; Survival 18       ARTICLE 8 POWER
OF ATTORNEY       Section 8.01. Power of Attorney 18       ARTICLE 9
MISCELLANEOUS       Section 9.01. Notices 19 Section 9.02. Waiver; Amendment 19
Section 9.03. Obligations Absolute 19 Section 9.04. Successors and Assigns 19
Section 9.05. Headings Descriptive 20 Section 9.06. Governing Law; Submission to
Jurisdiction; Venue; Waiver of Jury Trial 20 Section 9.07. Assignor’s Duties 21
Section 9.08. Termination; Release 21 Section 9.09. Counterparts 22 Section
9.10. Severability 22 Section 9.11. The Collateral Agent and the Other Secured
Creditors 22 Section 9.12. Additional Assignors 23       ARTICLE 10 GUARANTY    
  Section 10.01. Guaranty 23 Section 10.02. Liability of Guarantors Absolute 24
Section 10.03. Obligations of Guarantors Independent 25 Section 10.04. Waivers
by Guarantors 26 Section 10.05. Rights of Secured Creditors 27 Section 10.06.
Continuing Guaranty 29 Section 10.07. Release of Guaranty 29 Section 10.08.
Subordination of Indebtedness held by Guarantors 29 Section 10.09. Stay of
Acceleration 30 Section 10.10. Representations, Warranties and Covenants of
Guarantors 30 Section 10.11. Expenses 32 Section 10.12. Benefit and Binding
Effect 32 Section 10.13. Set-Off 32 Section 10.14. Reinstatement 32

 

 

ii

 



 

Section 10.15. Release of Liability of Guarantor 33 Section 10.16. Contribution
33 Section 10.17. Limitation on Guaranteed Obligations 34 Section 10.18.
Payments 34 Section 10.19. Additional Guarantors. 34 Section 10.20. Keepwell 35

 

 



Schedule 1 Chief Executive Office; Location Schedule 2 Legal Names; Type of
Organization; Jurisdiction; Organizational Identification Numbers; Federal
Employer Identification Numbers Schedule 3 Specified Contracts Schedule 4
Specified Deposit Accounts

 

 



iii

 

 

 



COLLATERAL AND GUARANTY AGREEMENT

 

COLLATERAL AND GUARANTY AGREEMENT (this “Agreement”), dated as of December 30,
2015, made by and among each of the undersigned assignors (each, an “Assignor”,
and together with any other entity that becomes an assignor hereunder pursuant
to Section 9.12 hereof, the “Assignors”), each of the undersigned guarantors
(each, a “Guarantor” and, together with any other entity that becomes a
guarantor hereunder pursuant to Section 10.19, collectively, the “Guarantors”)
in favor of CREDIT SUISSE AG, as collateral agent (together with any successor
collateral agent, the “Collateral Agent”), for the benefit of the Secured
Creditors (as defined below). Certain capitalized terms as used herein are
defined in Article 1 hereof. Except as otherwise defined herein, all capitalized
terms used herein and defined in the Credit Agreement (as defined below) shall
be used herein as therein defined.

 

WITNESSETH:

 

WHEREAS, Private National Mortgage Acceptance Company, LLC, a Delaware limited
liability company (the “Borrower”), the lenders from time to time party thereto
(the “Lenders”) and Credit Suisse AG, as administrative agent (together with any
successor administrative agent, the “Administrative Agent”) and Collateral
Agent, have entered into a Credit Agreement, dated as of December 30, 2015 (as
amended, modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to the Borrower, as contemplated
therein (the Lenders, the Administrative Agent and the Collateral Agent are
herein called the “Secured Creditors”);

 

WHEREAS, each Guarantor has jointly and severally guaranteed to the Secured
Creditors the payment when due of all Guaranteed Obligations as described (and
defined) herein;

 

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that each Assignor and each Guarantor shall have executed and
delivered to the Collateral Agent this Agreement;

 

WHEREAS, each Guarantor other than Holdings is a direct or indirect Wholly-Owned
Domestic Subsidiary of the Borrower; and

 

WHEREAS, each Assignor and each Guarantor will obtain benefits from the
incurrence of Loans by the Borrower under the Credit Agreement and, accordingly,
desires to execute this Agreement in order to satisfy the condition described in
the second preceding paragraph and to induce the Lenders to make Loans to the
Borrower;

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Assignor and each Guarantor, the receipt and sufficiency of which are
hereby acknowledged, each Assignor and each Guarantor hereby makes the following
representations and warranties to the Collateral Agent for the benefit of the
Secured Creditors and hereby covenants and agrees with each other Assignor, each
other Guarantor and the Collateral Agent for the benefit of the Secured
Creditors as follows:

 

1

 

 

 

Article 1
Definitions

 

The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

 

“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.

 

“Adjusted Net Worth” shall have the meaning provided in Section 10.16 of this
Agreement.

 

“Aggregate Deficit Amount” shall have the meaning provided in Section 10.16 of
this Agreement.

 

“Aggregate Excess Amount” shall have the meaning provided in Section 10.16 of
this Agreement.

 

“Agreement” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Assignor” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrower” shall have the meaning provided in the recitals of this Agreement.

 

“Collateral” shall have the meaning provided in Section 2.01(a) of this
Agreement.

 

“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Contingent Secured Obligation” shall mean, at any time, any Secured Obligation
(or portion thereof) that is contingent in nature at such time, including any
such Secured Obligation that is:

 

(i) an obligation to reimburse a bank for drawings not yet made under a letter
of credit issued by it;

 

(ii) any other obligation (including any guarantee) that is contingent in nature
at such time; or

 

2

 

 

 

(iii) an obligation to provide collateral to secure any of the foregoing types
of obligations.

 

“Contribution Percentage” shall have the meaning provided in Section 10.16 of
this Agreement.

 

“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.

 

“Deposit Account” shall mean any “deposit account” as such term is defined in
the Uniform Commercial Code as in effect on the date hereof in the State of New
York.

 

“Document” shall mean any “document” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

 

“Excluded Swap Obligation” shall mean, with respect to any Assignor, any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Assignor of, or the grant by such Assignor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Assignor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Assignor or the grant of such
security interest, as applicable, becomes effective or would become effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one Swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swaps for which such
guarantee or security interest is or becomes illegal.

 

“Guarantor” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Guaranty” shall have the meaning provided in Section 10.01(a) of this
Agreement.

 

“Indemnitee” shall have the meaning provided in Section 7.01(a) of this
Agreement.

 

“Instrument” shall mean any “instrument” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

 

“Lenders” shall have the meaning provided in the recitals of this Agreement.

 

“Location” of any Assignor, shall mean such Assignor’s “location” as determined
pursuant to Section 9-307 of the UCC.

 

3

 

 

 

“Net Worth” shall have the meaning provided in Section 10.16 of this Agreement.

 

“Non Contingent Secured Obligation” shall mean at any time any Secured
Obligation (or portion thereof) that is not a Contingent Secured Obligation at
such time.

 

“Primary Obligations” shall have the meaning provided in Section 6.04(b) of this
Agreement.

 

“Pro Rata Share” shall have the meaning provided in Section 6.04(b) of this
Agreement.

 

“Proceeds” shall mean all “proceeds” as such term is defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof and, in
any event, shall also include, but not be limited to, (i) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable to the Collateral
Agent or any Assignor from time to time with respect to any of the Collateral,
(ii) any and all payments (in any form whatsoever) made or due and payable to
any Assignor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any person acting under color of Governmental
Authority) and (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

 

“Qualified ECP Guarantor” shall have the meaning provided in Section 10.01(a) of
this Agreement.

 

“Registered Organization” shall have the meaning provided in the Uniform
Commercial Code as in effect in the State of New York.

 

“Relevant Payment” shall have the meaning provided in Section 10.16 of this
Agreement.

 

“Secondary Obligations” shall have the meaning provided in Section 6.04(b) of
this Agreement.

 

“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.

 

“Secured Obligations” shall mean and include, as to any Assignor, all of the
following:

 

(i) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all Loans, obligations, liabilities and
indebtedness (including, without limitation, principal, premium, interest
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
receivership, reorganization or similar proceeding of any Assignor (or which
would accrue but for the operation of applicable bankruptcy or insolvency laws)
at the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed or allowable in any such proceeding),
fees, costs and indemnities) of such Assignor to the Secured Creditors, whether
now existing or hereafter incurred under, arising out of, or in connection with,
each Credit Document to which such Assignor is a party (including, without
limitation, in the event such Assignor is a Guarantor, all such obligations,
liabilities and indebtedness of such Assignor under its Guaranty) and the due
performance and compliance by such Assignor with all of the terms, conditions
and agreements contained in each such Credit Document;

 

4

 

 

(ii) any and all sums advanced by the Collateral Agent in order to (x) preserve
the Collateral or preserve its security interest in the Collateral or (y) cure
any default or violation of any Specified Contract or approval of any
Governmental Authority;

 

(iii) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of such Assignor referred to in clause
(i) above, after an Event of Default shall have occurred and be continuing, the
reasonable expenses of retaking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on the Collateral, or of any exercise by
the Collateral Agent of its rights hereunder, together with reasonable
attorneys’ fees and court costs; and

 

(iv) all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 7.01 of this Agreement;

 

it being acknowledged and agreed that the “Secured Obligations” shall (a)
include extensions of credit of the types described above, whether extended on
the date of this Agreement or extended from time to time after the date of this
Agreement and (b) exclude Excluded Swap Obligations.

 

“Security Agreement Supplement” shall mean a Security Agreement Supplement, in
form and substance reasonably acceptable to the Collateral Agent, signed and
delivered to the Collateral Agent for the purpose of adding an Assignor as a
party hereto pursuant to Section 9.12.

 

“Specified Contract” shall mean each contract listed on Schedule 3 hereto.

 

“Specified Contract Rights” shall mean all economic rights of any Assignor under
each Specified Contract, including, without limitation, any and all rights to
receive and demand payments under any or all Specified Contract.

 

“Specified Deposit Account” shall mean each Deposit Account listed on Schedule 4
hereto.

 

“Swap” shall mean any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a (47) of the Commodity Exchange Act,
including any Interest Rate Protection Agreement or any Other Hedging Agreement.

 

“Swap Obligation” shall mean, with respect to any Assignor, any obligation to
pay or perform under any Swap.

 

5

 

 

“Termination Date” shall have the meaning provided in Section 9.08(a) of this
Agreement.

 

“Transmitting Utility” shall have the meaning given such term in Section 9
102(a)(80) of the UCC.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s security interest in any item or portion of the Collateral
(or the exercise of any remedy with respect thereto) is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect, at such
time, in such other jurisdiction for purposes of the provisions relating to such
perfection or priority (or the exercise of such remedy) and for purposes of
definitions relating to such provisions.

 

Article 2
Security Interests

 

Section 2.01. Grant of Security Interests. (a) As security for the prompt and
complete payment and performance when due of all of its Secured Obligations,
each Assignor does hereby pledge and grant to the Collateral Agent, for the
benefit of the Secured Creditors, a continuing security interest in all of the
right, title, interest, powers, remedies, privileges and other benefits of such
Assignor in, to and under all of the following personal property (and all rights
therein) of such Assignor, or in which or to which such Assignor has any rights,
in each case whether now existing or hereafter from time to time acquired and
wherever located:

 

(i) all Specified Contract Rights;

 

(ii) all Specified Deposit Accounts maintained by such Assignor with any Person
and all monies deposited or required to be deposited in the foregoing;

 

(iii) all Documents related to a Specified Deposit Account or Specified Contract
Right;

 

(iv) all Instruments related to a Specified Contract Right; and

 

(v) all Proceeds and products of any and all of the foregoing (all of the above,
the “Collateral”);

 

(b) The security interest of the Collateral Agent under this Agreement extends
to all Collateral which any Assignor may acquire, or with respect to which any
Assignor may obtain rights, at any time during the term of this Agreement.

 

6

 

 

Article 3
General Representations, Warranties and Covenants

 

Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:

 

Section 3.01. Necessary Filings. All filings, registrations, recordings and
other actions necessary or appropriate to create, preserve and perfect the
security interest granted by such Assignor to the Collateral Agent hereby have
been accomplished as of the Closing Date, subject to, with respect to the
Specified Deposit Accounts, the execution of deposit account control agreements,
and the security interest granted to the Collateral Agent pursuant to this
Agreement in and to the Collateral creates or will create, as of the applicable
date, a valid and, together with all such filings, registrations, recordings and
other actions, perfected security interest therein prior to the rights of all
other Persons therein and subject to no other Liens (in each case, other than
Permitted RC Asset Liens) and is entitled to all the rights, priorities and
benefits afforded by the Uniform Commercial Code or other relevant law as
enacted in any relevant jurisdiction to perfected security interests, in each
case to the extent that the Collateral consists of the type of property in which
a security interest may be perfected by control (within the meaning of the UCC
as in effect on the date hereof in the State of New York) or by filing a
financing statement under the Uniform Commercial Code as enacted in any relevant
jurisdiction, in each case other than as otherwise permitted by this Agreement
or the Credit Agreement.

 

Section 3.02. No Liens. Such Assignor is, and as to all Collateral acquired by
it from time to time after the date hereof such Assignor will be, the owner of
all of its Collateral free from any Lien of any Person (other than Permitted RC
Asset Liens), and such Assignor shall defend such Collateral against all claims
and demands of all Persons at any time claiming the same or any interest therein
adverse to the Collateral Agent (other than Collateral sold to a Person that is
not an Assignor in compliance with the Credit Agreement and the other Credit
Documents).

 

Section 3.03. Other Financing Statements. As of the date hereof, there is no
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) covering or purporting to cover any interest of any
kind in the Collateral (other than financing statements filed in respect of
Permitted RC Asset Liens), and so long as the Termination Date has not occurred,
such Assignor will not execute or authorize to be filed in any public office any
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) or statements relating to the Collateral, except
financing statements filed or to be filed in respect of and covering the
security interests granted hereby by such Assignor or in connection with
Permitted RC Asset Liens.

 

Section 3.04. Chief Executive Office, Record Locations. The chief executive
office and Location of such Assignor is, on the date of this Agreement, located
at the address indicated on Schedule 1 hereto for such Assignor. During the
period of the five years preceding the date of this Agreement, the chief
executive office or Location of such Assignor has not been located at any
address other than that indicated on Schedule 1 in accordance with the
immediately preceding sentence, in each case unless each such other address is
also indicated on Schedule 1 hereto for such Assignor.

 

7

 

 

Section 3.05. Legal Names; Type of Organization (and Whether a Registered
Organization and/or a Transmitting Utility); Jurisdiction of Organization;
Organizational Identification Numbers; Federal Employer Identification Number;
Changes Thereto; Etc. The exact legal name of each Assignor, the type of
organization of such Assignor, the jurisdiction of organization of such
Assignor, the organizational identification number (if any) of such Assignor,
and the Federal Employer Identification Number (if any) of such Assignor is
listed on Schedule 2 hereto for such Assignor. No Assignor is a Transmitting
Utility or a Registered Organization. No Assignor shall change its legal name,
its type of organization, its jurisdiction of organization, its status as a
Person that is not a Registered Organization or a Transmitting Utility, or its
Location from that listed on Schedule 1 or Schedule 2 hereto, as the case may
be, except that any such changes shall be permitted (so long as not in violation
of the applicable requirements of the Credit Documents and so long as same do
not involve such Assignor changing its jurisdiction of organization from the
United States or a State thereof to a jurisdiction of organization outside the
United States or a State thereof) if (i) it shall have given to the Collateral
Agent written notice of each change no more than thirty (30) days following the
date of such change to the information listed on Schedule 1 or Schedule 2 (as
adjusted for any subsequent changes thereto previously made in accordance with
this sentence), together with a supplement to Schedule 1 or Schedule 2, as
applicable, which shall correct all information contained therein for such
Assignor (it being understood that on and after March 14, 2016, each Assignor’s
chief executive office and Location will be 3043 Townsgate Rd., Westlake
Village, CA 91361 and no such notice to the Collateral Agent shall be required
with respect to such change) and (ii) in connection with such change or changes,
it shall have taken all action reasonably requested by the Collateral Agent to
maintain the security interest of the Collateral Agent in the Collateral
intended to be granted hereby at all times fully perfected and in full force and
effect. In addition, to the extent that such Assignor does not have an
organizational identification number on the date hereof and later obtains one,
to the extent necessary to maintain the security interest of the Collateral
Agent in the Collateral intended to be granted hereby fully perfected and in
full force and effect, such Assignor shall promptly thereafter notify the
Collateral Agent of such organizational identification number and shall take all
actions reasonably satisfactory to the Collateral Agent.

 

Section 3.06. Certain Significant Transactions. During the two-year period
preceding the date of this Agreement, no Person has merged or consolidated with
or into any Assignor, and no Person has liquidated into, or transferred all or
substantially all of its assets to, any Assignor.

 

Section 3.07. Recourse. This Agreement is made with full recourse to each
Assignor and pursuant to and upon all the warranties, representations, covenants
and agreements on the part of such Assignor contained herein and in the other
Credit Documents.

 

8

 

 

Article 4
Special Provisions Concerning Specified Contract Rights;
Instruments and Certain Other Collateral

 

Section 4.01. (a) Collection. Each Assignor shall endeavor in accordance with
reasonable business practices to cause to be collected from the obligor under
any Specified Contract, as and when due any and all amounts owing under or on
account of such Specified Contract (including, without limitation, amounts which
are delinquent, such amounts to be collected in accordance with generally
accepted lawful collection procedures), and apply forthwith upon receipt thereof
all such amounts as are so collected under such Specified Contract.

 

(b) In accordance with its reasonable business judgment (to be determined by
such Assignor in good faith), at each applicable Assignor’s sole cost and
expense, such Assignor will appear in and defend any action or proceedings
arising under, growing out of or in any manner connected with any Specified
Contract Right of such Assignor.

 

Section 4.02. Instruments. If any Assignor owns or acquires any Instrument
constituting Collateral with a principal amount in excess of $500,000 (other
than checks and other payment instruments received and collected in the ordinary
course of business), such Assignor will promptly (and in any event within 30
days) following written request by the Collateral Agent notify the Collateral
Agent thereof, and if an Event of Default has occurred and is continuing, upon
written request by the Collateral Agent, will promptly deliver such Instrument
to the Collateral Agent appropriately endorsed to the order of the Collateral
Agent.

 

Section 4.03. Assignors Remain Liable Under Specified Contracts. Anything herein
to the contrary notwithstanding, the Assignors shall remain liable under each of
the Specified Contracts to observe and perform all of the conditions and
obligations to be observed and performed by them thereunder, all in accordance
with and pursuant to the terms and provisions of each Specified Contract, except
to the extent that the failure to comply therewith could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Neither the Collateral Agent nor any other Secured Creditor
shall have any obligation or liability under any Specified Contract by reason of
or arising out of this Agreement or the receipt by the Collateral Agent or any
other Secured Creditor of any payment relating to such Specified Contract
pursuant hereto.

 

Article 5
Provisions Concerning All Collateral

 

Section 5.01. Protection of Collateral Agent’s Security. Except as otherwise
permitted by the Credit Documents, each Assignor will do nothing to impair the
rights of the Collateral Agent in the Collateral in any material respect. Each
Assignor will at all times maintain insurance, at such Assignor’s own expense to
the extent and in the manner provided in the Credit Agreement. Except to the
extent otherwise permitted to be retained by such Assignor or applied by such
Assignor pursuant to the terms of the Credit Documents, the Collateral Agent
shall, at the time any proceeds of such insurance are distributed to the Secured
Creditors, apply such proceeds in accordance with Section 6.04 hereof. Each
Assignor assumes all liability and responsibility in connection with the
Collateral acquired by it and the liability of such Assignor to pay the Secured
Obligations shall in no way be affected or diminished by reason of the fact that
such Collateral may be for any reason whatsoever unavailable to such Assignor.

 

9

 

 

Section 5.02. Further Actions. Each Assignor will, at its own expense and upon
the reasonable written request of the Collateral Agent, make, execute, endorse,
acknowledge, file and/or deliver to the Collateral Agent from time to time such
lists, descriptions and designations of its Collateral, schedules, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral and other
property or rights covered by the security interest hereby granted, which the
Collateral Agent deems reasonably appropriate or advisable to (i) perfect,
preserve or protect its security interest in the Collateral, (ii) enable the
Collateral Agent and the Secured Creditors to obtain the full benefits of the
Credit Documents, or (iii) enable the Collateral Agent to exercise and enforce
any of its rights, powers and remedies with respect to any of such Assignor’s
Collateral.

 

Section 5.03. Financing Statements. Each Assignor agrees to deliver to the
Collateral Agent (and, if required, execute) such financing statements, in form
reasonably acceptable to the Collateral Agent, as the Collateral Agent may from
time to time reasonably request in writing or as are reasonably necessary in the
opinion of the Collateral Agent to establish and maintain a valid, enforceable,
perfected security interest in the Collateral as provided herein and the other
rights and security contemplated hereby. Each Assignor authorizes the Collateral
Agent to file in the jurisdiction of such Assignor’s Location and in the
jurisdiction of such Assignor’s organization any initial financial statement or
amendments thereto. Each Assignor will pay any applicable filing fees,
recordation taxes and related expenses relating to its Collateral. Each Assignor
hereby authorizes the Collateral Agent to file any such financing statements
without the signature of such Assignor where permitted by law.

 

Article 6
Remedies Upon Occurrence of an Event of Default

 

Section 6.01. Remedies; Obtaining the Collateral Upon an Event of Default. Each
Assignor agrees that, if any Event of Default shall have occurred and be
continuing, then and in every such case, the Collateral Agent, in addition to
any rights now or hereafter existing under applicable law and under the other
provisions of this Agreement or any other Credit Document, shall have all rights
as a secured creditor under any UCC (whether or not in effect in the
jurisdiction where such rights are exercised), and such additional rights and
remedies to which a secured creditor is entitled under the laws in effect in all
relevant jurisdictions and, without limiting the foregoing, may:

 

(a) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the obligors with respect to the
Specified Contract Rights) constituting the Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Collateral Agent and may exercise any and all remedies of such Assignor
in respect of such Collateral;

 

10

 

 

(b) deliver a notice of exclusive control to any depository banks and/or
securities intermediaries which have entered into a control agreement with the
Collateral Agent and otherwise exercise dominion and control over the Specified
Deposit Accounts for which the Collateral Agent has control;

 

(c) sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof in accordance with Section 6.02 hereof, or direct such Assignor to sell,
assign or otherwise liquidate any or all of the Collateral or any part thereof,
and, in each case, take possession of the proceeds of any such sale or
liquidation;

 

(d) take possession of the Collateral or any part thereof, by directing such
Assignor in writing to deliver the same to the Collateral Agent at any
reasonable place or places designated by the Collateral Agent, in which event
such Assignor shall at its own expense forthwith cause the same to be moved to
the place or places so designated by the Collateral Agent and there delivered to
the Collateral Agent;

 

(e) apply any monies constituting Collateral or proceeds thereof in accordance
with the provisions of Section 6.04; and

 

(f) take any other action as specified in clauses (1) through (5), inclusive, of
Section 9-607(a) of the UCC, to the extent applicable;

 

it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Assignor of said obligation. By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Lenders and that no other
Secured Creditor shall have any right individually to seek to enforce or to
enforce this Agreement or to realize upon the security to be granted hereby, it
being understood and agreed that such rights and remedies may be exercised by
the Collateral Agent for the benefit of the Secured Creditors upon the terms of
this Agreement and the other Security Documents. The Secured Creditors further
agree that this Agreement may not be enforced against any director, officer,
employee, partner, member, stockholder or agent of any Assignor unless such
Person is also an Assignor. It is understood and agreed that the agreement in
this Section 6.01 is among and solely for the benefit of the Secured Creditors
and that, if the Required Lenders so agree (without requiring the consent of any
Assignor), this Agreement may be directly enforced by any Secured Creditor.

 

11

 

 

Section 6.02. Remedies; Disposition of the Collateral. If any Event of Default
shall have occurred and be continuing, then any Collateral or any portion
thereof repossessed by the Collateral Agent under or pursuant to Section 6.01
hereof and any other Collateral or any portion thereof whether or not so
repossessed by the Collateral Agent, may be sold, assigned, leased or otherwise
disposed of under one or more contracts or as an entirety, and without the
necessity of gathering at the place of sale the property to be sold, and in
general in such manner, for cash, on credit or for future delivery at such time
or times, at such place or places (including, without limitation, at any
exchange, broker’s board or at any of the Collateral Agent’s offices or
elsewhere), at such price or prices and on such other terms as the Collateral
Agent may, in compliance with any mandatory requirements of applicable law,
determine to be commercially reasonable irrespective of the impact of any such
sales on the market price of the Collateral. Any such sale, lease or other
disposition may be effected by means of a public disposition or private
disposition, effected in accordance with the applicable requirements (in each
case if and to the extent applicable) of Sections 9-610 through 9-613 of the UCC
and/or such other mandatory requirements of applicable law as may apply to the
respective disposition. The Collateral Agent may, without notice or publication,
adjourn any public or private disposition or cause the same to be adjourned from
time to time by announcement at the time and place fixed for the disposition,
and such disposition may be made at any time or place to which the disposition
may be so adjourned. The Collateral Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. To the extent
permitted by any such requirement of law, the Collateral Agent may bid for and
become the purchaser (and may pay all or any portion of the purchase price by
crediting Secured Obligations against the purchase price) of the Collateral or
any item thereof, offered for disposition in accordance with this Section 6.02
without accountability to the relevant Assignor. If, under applicable law, the
Collateral Agent shall be permitted to make disposition of the Collateral within
a period of time which does not permit the giving of notice to the relevant
Assignor as hereinabove specified, the Collateral Agent need give such Assignor
only such notice of disposition as shall be required by such applicable law and
such notice shall be deemed reasonable and proper if given in writing at least
ten (10) days before such disposition. Upon any sale or other disposition of
Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under judicial proceeding), the receipt of the Collateral
Agent or of the officer making such sale or disposition shall be sufficient
discharge to the purchaser or purchasers of the Collateral so sold or disposed
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid to the Collateral Agent or
such officer or be answerable in any way for the misapplication thereof. The
Collateral Agent may disclaim any warranty, as to title or as to any other
matter, in connection with such sale or other disposition, and its doing so
shall not be considered adversely to affect the commercial reasonableness of
such sale or other disposition. If the Collateral Agent sells any of the
Collateral upon credit, the Assignors will be credited only with payment
actually made by the purchaser, received by the Collateral Agent and applied in
accordance with Section 6.04 hereof. In the event the purchaser fails to pay for
the Collateral, the Collateral Agent may resell the same, subject to the same
rights and duties set forth herein. Each Assignor agrees to do or cause to be
done all such other acts and things as may be reasonably necessary to make such
disposition or dispositions of all or any portion of the Collateral valid and
binding and in compliance with any and all applicable laws, regulations, orders,
writs, injunctions, decrees or awards of any and all courts, arbitrators or
governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at such Assignor’s expense.  

 



12

 

 

Section 6.03. Waiver of Claims. Except as otherwise provided in this Agreement,
EACH ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW
(INCLUDING SECTION 9-602 OF THE UCC), NOTICE AND JUDICIAL HEARING IN CONNECTION
WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR THE COLLATERAL AGENT’S
DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY AND ALL
PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES, and each
Assignor hereby further waives, to the extent permitted by law (including
Section 9-602 of the UCC):

 

(a) all damages occasioned by such taking of possession or any such disposition
except any damages which are the direct result of the Collateral Agent’s gross
negligence, bad faith, willful misconduct or material breach of the Collateral
Agent’s obligations under this Agreement or any other Credit Document (as
determined by a court of competent jurisdiction in a final and non-appealable
decision);

 

(b) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder including, to the maximum extent permitted by law, any claim against
any Secured Creditor arising because the price at which any Collateral may have
been sold at a private sale was less than the price that might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Collateral to more than one offeree; and

 

(c) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Assignor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.

 

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.

 

Section 6.04. Application of Proceeds. (a) All moneys collected by the
Collateral Agent (or, to the extent any other Security Document requires
proceeds of collateral under such other Security Document to be applied in
accordance with the provisions of this Agreement, the pledgee or collateral
agent under such other Security Document) upon any sale or other disposition of
the Collateral, together with all other moneys received by the Collateral Agent
hereunder, shall be applied as follows:

 

13

 

 

(i) first, to the payment of all amounts owing to the Collateral Agent of the
type described in clauses (ii), (iii) and (iv) of the definition of “Secured
Obligations”;

 

(ii) second, to the extent proceeds remain after the application pursuant to
preceding clause (i), an amount equal to the outstanding Primary Obligations in
respect of interest (including post-petition interest) shall be paid to the
Secured Creditors as provided in Section 6.04(e) hereof, with each Secured
Creditor receiving an amount equal to its outstanding Primary Obligations in
respect of interest (including post-petition interest) or, if the proceeds are
insufficient to pay in full all such Primary Obligations in respect of interest
(including post-petition interest), its Pro Rata Share of the amount remaining
to be distributed;

 

(iii) third, to the extent proceeds remain after the application pursuant to
preceding clause (i) and (ii), an amount equal to the outstanding remaining
Primary Obligations shall be paid to the Secured Creditors as provided in
Section 6.04(e) hereof, with each Secured Creditor receiving an amount equal to
its outstanding remaining Primary Obligations or, if the proceeds are
insufficient to pay in full all such remaining Primary Obligations, its Pro Rata
Share of the amount remaining to be distributed;

 

(iv) fourth, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) through (iii), an amount equal to the outstanding
Secondary Obligations shall be paid to the Secured Creditors as provided in
Section 6.04(e) hereof, with each Secured Creditor receiving an amount equal to
its outstanding Secondary Obligations or, if the proceeds are insufficient to
pay in full all such Secondary Obligations, its Pro Rata Share of the amount
remaining to be distributed; and

 

(v) fifth, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) through (iv), inclusive, and following the termination of
this Agreement pursuant to Section 9.08(a) hereof, to the relevant Assignor or
to whomever may be lawfully entitled to receive such surplus.

 

Notwithstanding the foregoing, no amounts received from any Assignor shall be
applied to any Excluded Swap Obligations of such Assignor. In making payments
and allocations required by this Section, the Collateral Agent may rely upon
information supplied to it pursuant to Section 6.04(f). All distributions made
by the Collateral Agent pursuant to this Section shall be final (except in the
event of manifest error) and the Collateral Agent shall have no duty to inquire
as to the application by any Secured Creditor of any amount distributed to it.

 

(b) For purposes of this Agreement, (x) “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Primary Obligations (or
relevant portion thereof) or Secondary Obligations, as the case may be, and the
denominator of which is the then outstanding amount of all Primary Obligations
(or relevant portion thereof) or Secondary Obligations, as the case may be, (y)
“Primary Obligations” shall mean all principal of, premium and interest on, all
Loans and all Fees (other than indemnities, fees (including, without limitation,
attorneys’ fees) and similar obligations and liabilities) and (z) “Secondary
Obligations” shall mean all Secured Obligations other than Primary Obligations
and Secured Obligations paid pursuant to (a)(i) hereof.

 

14

 

 

(c) When payments to Secured Creditors are based upon their respective Pro Rata
Shares, the amounts received by such Secured Creditors hereunder shall be
applied (for purposes of making determinations under this Section 6.04 only) (i)
first, to their Primary Obligations and (ii) second, to their Secondary
Obligations. If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of the other Secured Creditors,
with each Secured Creditor whose Primary Obligations or Secondary Obligations,
as the case may be, have not been paid in full to receive an amount equal to
such excess amount multiplied by a fraction the numerator of which is the unpaid
Primary Obligations or Secondary Obligations, as the case may be, of such
Secured Creditor and the denominator of which is the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of all Secured Creditors entitled
to such distribution.

 

(d) If at any time any portion of any monies collected or received by the
Collateral Agent would, but for the provisions of this Section 6.04(d), be
payable pursuant to Section 6.04(a) in respect of a Contingent Secured
Obligation, the Collateral Agent shall not apply any monies to pay such
Contingent Secured Obligation but instead shall request the holder thereof, at
least 10 days before each proposed distribution hereunder, to notify the
Collateral Agent as to the maximum amount of such Contingent Secured Obligation
if then ascertainable. If the holder of such Contingent Secured Obligation does
not notify the Collateral Agent of the maximum ascertainable amount thereof at
least two Business Days before such distribution, such holder will not be
entitled to share in such distribution. If such holder does so notify the
Collateral Agent as to the maximum ascertainable amount thereof, the Collateral
Agent will allocate to such holder a portion of the monies to be distributed in
such distribution, calculated as if such Contingent Secured Obligation were
outstanding in such maximum ascertainable amount. However, the Collateral Agent
will not apply such portion of such monies to pay such Contingent Secured
Obligation, but instead will hold such monies or invest such monies in Cash
Equivalents. All such monies and Cash Equivalents and all proceeds thereof will
constitute Collateral hereunder, but will be subject to distribution in
accordance with this Section 6.04(d) rather than Section 6.04(a). The Collateral
Agent will hold all such monies and Cash Equivalents and the net proceeds
thereof in trust until all or part of such Contingent Secured Obligation becomes
a Non Contingent Secured Obligation, whereupon the Collateral Agent at the
request of the relevant Secured Creditor will apply the amount so held in trust
to pay such Non Contingent Secured Obligation; provided that, if the other
Secured Obligations theretofore paid pursuant to the same clause of Section
6.04(a) (i.e., clause second, third or fourth) were not paid in full, the
Collateral Agent will apply the amount so held in trust to pay the same
percentage of such Non Contingent Secured Obligation as the percentage of such
other Secured Obligations theretofore paid pursuant to the same clause of
Section 6.04(a). If (i) the holder of such Contingent Secured Obligation shall
advise the Collateral Agent that no portion thereof remains in the category of a
Contingent Secured Obligation and (ii) the Collateral Agent still holds any
amount held in trust pursuant to this Section 6.04(d) in respect of such
Contingent Secured Obligation (after paying all amounts payable pursuant to the
preceding sentence with respect to any portions thereof that became Non
Contingent Secured Obligations), such remaining amount will be applied by the
Collateral Agent in the order of priorities set forth in Section 6.04(a).

 

15

 

 

(e) All payments required to be made hereunder shall be made to the Collateral
Agent for the account of the Secured Creditors.

 

(f) For all purposes of the Credit Documents, including, without limitation, for
purposes of applying payments received in accordance with this Section 6.04,
determining the amounts of the Secured Obligations, the Primary Obligations and
the Secondary Obligations and whether a Secured Obligation is a Contingent
Secured Obligation or not, or whether any action has been taken under any Credit
Document, the Collateral Agent shall be entitled to rely upon (i) the
Administrative Agent (who shall be entitled to rely on its own records) for
information as to the Secured Creditors, their Secured Obligations (including
the outstanding amount of their Primary Obligations and Secondary Obligations)
and actions taken by them and (ii) the Borrower, to the extent that the
Collateral Agent has not obtained information from the foregoing sources. The
Administrative Agent and the Borrower agree (or shall agree) to provide upon
written request of the Collateral Agent, such information. Unless it has
received written notice from a Secured Creditor to the contrary, the
Administrative Agent and each Representative, in furnishing information pursuant
to the preceding sentence, and the Collateral Agent, in acting hereunder, shall
be entitled to assume that no Secondary Obligations are outstanding.

 

(g) It is understood that the Assignors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Secured Obligations.

 

Section 6.05. Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Credit Documents or now or hereafter existing at law, in
equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Secured Obligations shall
impair any such right, power or remedy or shall be construed to be a waiver of
any Default or Event of Default or an acquiescence thereof. No notice to or
demand on any Assignor in any case shall entitle it to any other or further
notice or demand in similar or other circumstances or constitute a waiver of any
of the rights of the Collateral Agent to any other or further action in any
circumstances without notice or demand. In the event that the Collateral Agent
shall bring any suit to enforce any of its rights hereunder and shall be
entitled to judgment, then in such suit the Collateral Agent may recover
reasonable expenses, including reasonable attorneys’ fees, and the amounts
thereof shall be included in such judgment.

 

16

 

 

Section 6.06. Discontinuance of Proceedings. In case the Collateral Agent shall
have instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Assignor, the Collateral Agent and each holder of any of the Secured Obligations
shall be restored to their former positions and rights hereunder with respect to
the Collateral subject to the security interest created under this Agreement,
and all rights, remedies and powers of the Collateral Agent shall continue as if
no such proceeding had been instituted.

 

Article 7
Indemnity

 

Section 7.01. Indemnity. (a) Each Assignor jointly and severally agrees to
indemnify, reimburse and hold the Collateral Agent, each other Secured Creditor
and their respective successors, assigns, employees, affiliates and agents
(hereinafter in this Section 7.01 referred to individually as “Indemnitee,” and
collectively as “Indemnitees”) harmless from any and all liabilities,
obligations, damages, injuries, penalties, claims, demands, actions, suits,
judgments and any and all reasonable and documented costs, expenses or
disbursements (but limited, with respect to legal expenses, to the reasonable
and documented fees, disbursements and other charges of one single firm of
primary counsel, one firm of special counsel and one additional firm of local
counsel for each applicable jurisdiction for all similarly situated Indemnitees)
(for the purposes of this Section 7.01 the foregoing are collectively called
“expenses”) of whatsoever kind and nature imposed on, asserted against or
incurred by any of the Indemnitees in any way relating to or arising out of this
Agreement, any other Credit Document or any other document executed in
connection herewith or therewith or in any other way connected with the
administration of the transactions contemplated hereby or thereby or the
enforcement of any of the terms of any thereof, or the preservation of any
rights under any thereof, or in any way relating to or arising out of the
manufacture, ownership, ordering, purchase, delivery, control, acceptance,
lease, financing, possession, operation, condition, sale, return or other
disposition, or use of the Collateral (including, without limitation, latent or
other defects, whether or not discoverable); provided that no Indemnitee shall
be indemnified pursuant to this Section 7.01(a) for losses, damages or
liabilities to the extent caused by the gross negligence, bad faith, willful
misconduct or material breach of such Indemnitee’s obligations under this
Agreement, or from a dispute solely among Indemnitees (other than any such
dispute against any Person acting in its capacity as an “agent” hereunder, as to
which such indemnity shall apply) at a time when the Assignors have not breached
their obligations hereunder in any material respect (as determined by a court of
competent jurisdiction in a final and non-appealable decision).

 

17

 

 

(b) Without limiting the application of Section 7.01(a) hereof, each Assignor
agrees, jointly and severally, to pay or reimburse the Collateral Agent for any
and all reasonable and documented fees, costs and expenses of whatever kind or
nature incurred in connection with the creation, preservation or protection of
the Collateral Agent’s Liens on, and security interest in, the Collateral,
including, without limitation, all reasonable and documented fees and taxes in
connection with the recording or filing of instruments and documents in public
offices, payment or discharge of any taxes or Liens upon or in respect of the
Collateral, premiums for insurance with respect to the Collateral and all other
reasonable and documented fees, costs and expenses in connection with
protecting, maintaining or preserving the Collateral and the Collateral Agent’s
interest therein, whether through judicial proceedings or otherwise, or in
defending or prosecuting any actions, suits or proceedings arising out of or
relating to the Collateral (but limited, with respect to legal expenses, to the
reasonable and documented fees, disbursements and other charges of one single
form of primary counsel, one firm of special counsel and one additional firm of
local counsel for each applicable jurisdiction).

 

Section 7.02. Indemnity Obligations Secured by Collateral; Survival. Any amounts
paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement shall constitute Secured Obligations secured by the Collateral.
The indemnity obligations of each Assignor contained in this Article 7 shall
continue in full force and effect notwithstanding the occurrence of the
Termination Date.

 

Article 8
Power of Attorney

 

Section 8.01. Power of Attorney. Each Assignor hereby constitutes and appoints
(which appointment is coupled with an interest) the Collateral Agent its true
and lawful attorney, irrevocably, with full power of substitution, for the sole
use and benefit of the Secured Creditors, but at the Assignors’ expense, at any
time and from time to time after the occurrence of and during the continuance of
an Event of Default (in the name of such Assignor or otherwise), to the extent
permitted by law to exercise all or any of the following powers with respect to
all or any of such Assignor’s Collateral: (a) to act, require, demand, sue for,
collect, receive, compound and give acquittance for any and all moneys and
claims for moneys due or to become due to such Assignor under or arising out of
the Collateral, (b) to endorse any checks or other instruments or orders in
connection therewith,(c) to file any claims or take any action or institute,
settle, compromise, compound or defend any proceedings with respect thereto
which the Collateral Agent may deem to be necessary or advisable to protect the
interests of the Secured Creditors,(d) to sell, lease, license or otherwise
dispose of any Collateral or the proceeds or avails thereof, as fully and
effectually as if the Collateral Agent were the absolute owner thereof, and (e)
to extend the time of payment for any or all thereof and to make any allowance
or other adjustment with reference thereto.

 



18

 

 

Article 9
Miscellaneous

 

Section 9.01. Notices. Each notice, request or other communication given
hereunder shall be given in accordance with Section 9.01 of the Credit Agreement
and shall be addressed, (a) if to the Borrower, the Collateral Agent or any
other Secured Creditor, to such address as such Person shall have specified in
the Credit Agreement and (b) if to any Assignor other than the Borrower, in the
care of the Borrower to such address as the Borrower shall have specified in the
Credit Agreement, or in each case to such other address or addressed to such
other individual as shall have been furnished in writing by any Person described
above to the party required to give notice hereunder.

 

Section 9.02. Waiver; Amendment. Except as provided in Sections 9.08 and 9.12,
none of the terms and conditions of this Agreement or any other Security
Document may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by each Assignor directly affected thereby (it
being understood that the addition or release of any Assignor hereunder shall
not constitute a change, waiver, discharge or termination affecting any Assignor
other than the Assignor so added or released) and the Collateral Agent (with the
written consent of the Required Lenders or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in Section
9.08 of the Credit Agreement).

 

Section 9.03. Obligations Absolute. The obligations of each Assignor hereunder
shall remain in full force and effect without regard to, and shall not be
impaired by,(a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of such Assignor; (b) any
exercise or non-exercise, or any waiver of, any right, remedy, power or
privilege under or in respect of this Agreement or any other Credit Document; or
(c) any amendment to or modification of any Credit Document or any security for
any of the Secured Obligations; whether or not such Assignor shall have notice
or knowledge of any of the foregoing.

 

Section 9.04. Successors and Assigns. This Agreement shall create a continuing
security interest in the Collateral and shall (a) remain in full force and
effect, subject to release and/or termination as set forth in Section 9.08, (b)
be binding upon each Assignor, its successors and assigns; provided, however,
that no Assignor shall assign any of its rights or obligations hereunder without
the prior written consent of the Collateral Agent (with the written consent of
the Required Lenders or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.08 of the Credit
Agreement), and (c) inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of the Collateral Agent, the other
Secured Creditors and their respective successors, transferees and assigns. All
agreements, statements, representations and warranties made by each Assignor
herein or in any certificate or other instrument delivered by such Assignor or
on its behalf under this Agreement shall be considered to have been relied upon
by the Secured Creditors and shall survive the execution and delivery of this
Agreement and the other Credit Documents regardless of any investigation made by
the Secured Creditors or on their behalf.  

 



19

 

 

Section 9.05. Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement

 

.Section 9.06. Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial. (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES). EACH
ASSIGNOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL
COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT; PROVIDED THAT SUIT FOR THE
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT OBTAINED IN ANY SUCH NEW YORK STATE
OR FEDERAL COURT MAY BE BROUGHT IN ANY OTHER COURT OF COMPETENT JURISDICTION.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT OR ANY SECURED CREDITOR MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS AGAINST ANY
ASSIGNOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(b) EACH ASSIGNOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS IN ANY NEW
YORK STATE OR FEDERAL COURT. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(c) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

 

20

 

 

(d) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS. EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.06.

 

Section 9.07. Assignor’s Duties. It is expressly agreed, anything herein
contained to the contrary notwithstanding, that each Assignor shall remain
liable to perform all of the obligations, if any, assumed by it with respect to
the Collateral and the Collateral Agent shall not have any obligations or
liabilities with respect to any Collateral by reason of or arising out of this
Agreement, nor shall the Collateral Agent be required or obligated in any manner
to perform or fulfill any of the obligations of any Assignor under or with
respect to any Collateral.

 

Section 9.08. Termination; Release. (a) After the Termination Date, this
Agreement shall immediately and automatically terminate (provided that all
indemnities set forth herein including, without limitation in Section 7.01
hereof, shall survive such termination) and the Collateral Agent, at the request
and expense of the respective Assignor, will promptly execute and deliver to
such Assignor a proper instrument or instruments (including Uniform Commercial
Code termination statements on form UCC-3) acknowledging the satisfaction and
termination of this Agreement, and will duly release from the security interest
created hereby and assign, transfer and deliver to such Assignor (without
recourse and without any representation or warranty) such of the Collateral as
may be in the possession of the Collateral Agent and as has not theretofore been
sold or otherwise applied or released pursuant to this Agreement. As used in
this Agreement, “Termination Date” shall mean the date upon which all
Commitments under the Credit Agreement have been terminated, no Note under the
Credit Agreement is outstanding and all Loans thereunder have been repaid in
full in cash and all Secured Obligations (other than contingent indemnification
and cost reimbursement obligations for which no claim has been made) then due
and payable have been paid in full in cash.

 

(b) In the event that any part of the Collateral is sold or otherwise disposed
of (to a Person other than a Credit Party) at any time prior to the Termination
Date, in connection with a sale or disposition not prohibited by the Credit
Agreement or is otherwise released at the direction of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.08 of the Credit Agreement), and, in the
case of a sale or disposition, the proceeds from such sale or disposition are
applied in accordance with the terms of the Credit Agreement to the extent
required to be so applied, the Collateral Agent, at the request and expense of
such Assignor, will duly release from the security interest created hereby (and
will execute and deliver such documentation, including termination or partial
release statements and the like in connection therewith) and assign, transfer
and deliver to such Assignor (without recourse and without any representation or
warranty) such of the Collateral as is then being (or has been) so sold or
otherwise disposed of, or released, and as may be in the possession of the
Collateral Agent and has not theretofore been released pursuant to this
Agreement. Furthermore, upon the release of any Guarantor from the Guaranty in
accordance with the provisions thereof, such Assignor (and the Collateral at
such time assigned by the respective Assignor pursuant hereto) shall be released
from this Agreement without any further action hereunder and the Collateral
Agent is authorized and directed to execute and deliver such instruments of
release as provided in this Section 9.08(b) Section 9.08(b). The Collateral
Agent shall have no liability whatsoever to any other Secured Creditor as a
result of the release of any Assignor by it in accordance with (or which the
Collateral Agent believes in good faith to be in accordance with) this Section
9.08(b).

 

21

 

 

(c) At any time that an Assignor desires that the Collateral Agent take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing Section 9.08(a) or (b), such Assignor shall deliver to the
Collateral Agent a certificate signed by a principal executive officer of such
Assignor stating that the release of the respective Collateral is permitted
pursuant to such Section 9.08(a) or (b). At any time that the Borrower or the
respective Assignor desires that a Subsidiary of the Borrower which has been
released from the Guaranty be released hereunder as provided in the last
sentence of Section 9.08(b), it shall deliver to the Collateral Agent a
certificate signed by a principal executive officer of the Borrower and the
respective Assignor stating that the release of the respective Assignor (and its
Collateral) is permitted pursuant to such Section 9.08(b).

 

Section 9.09. Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile or other form of electronic transmission)
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Collateral Agent.

 

Section 9.10. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 9.11. The Collateral Agent and the Other Secured Creditors. (a) The
Collateral Agent will hold in accordance with this Agreement all items of the
Collateral at any time received under this Agreement. It is expressly understood
and agreed that the obligations of the Collateral Agent as holder of the
Collateral and interests therein and with respect to the disposition thereof,
and otherwise under this Agreement, are only those expressly set forth in this
Agreement and in Article 8 of the Credit Agreement. The Collateral Agent shall
act hereunder on the terms and conditions set forth herein and in Article 8 of
the Credit Agreement.

 



22

 

 

(b) Beyond the exercise of reasonable care in the custody and preservation
thereof, the Collateral Agent will have no duty as to any Collateral in its
possession or control or in the possession or control of any sub-agent or bailee
or any income therefrom or as to the preservation of rights against prior
parties or any other rights pertaining thereto. The Collateral Agent will be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession or control if such Collateral is accorded treatment
substantially equal to that which it accords its own property, and will not be
liable or responsible for any loss or damage to any Collateral, or for any
diminution in the value thereof, by reason of any act or omission of any
sub-agent or bailee selected by the Collateral Agent in good faith, except to
the extent that such liability arises from the Collateral Agent’s gross
negligence, bad faith or willful misconduct. The Collateral Agent shall not be
responsible for the existence, genuineness or value of any Collateral or for the
validity, perfection, priority or enforceability of any security interest
granted herein, whether impaired by operation of law or by reason of any action
or omission to act on its part under any Credit Document.

 

Section 9.12. Additional Assignors. It is understood and agreed that any
Guarantor that desires to become an Assignor hereunder, or is required to become
a party to this Agreement after the date hereof pursuant to the requirements of
the Credit Agreement or any other Credit Document, shall become an Assignor
hereunder by (x) executing a counterpart hereof and delivering same to the
Collateral Agent or by executing a Security Agreement Supplement and delivering
same to the Collateral Agent, (y) delivering supplements to Schedules 1 and 2
hereto as are necessary to cause such Schedules to be complete and accurate with
respect to such additional Assignor on such date and (z) taking all actions as
specified in this Agreement as would have been taken by such Assignor had it
been an original party to this Agreement, in each case with all documents
required above to be delivered to the Collateral Agent and with all documents
and actions required above to be taken to the reasonable satisfaction of the
Collateral Agent.

 

Article 10
Guaranty

 

Section 10.01. Guaranty. (a) Each Guarantor, jointly and severally, irrevocably,
absolutely and unconditionally guarantees as a primary obligor and not merely as
surety (with respect to each Guarantor, its “Guaranty”) to the Secured Creditors
the full and prompt payment when due (whether at the stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise) of (x) the
principal of, premium, if any, and interest on the Notes issued by, and the
Loans made to, the Borrower under the Credit Agreement, (y) all other
obligations (other than Excluded Swap Obligations) (including, without
limitation, obligations which, but for the automatic stay under Section 362(a)
of the Bankruptcy Code, would become due), liabilities and indebtedness owing by
the Borrower to the Secured Creditors under each Credit Document to which the
Borrower is a party (including, without limitation, indemnities, Fees, expenses
and interest thereon (including, without limitation, any interest accruing after
the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency, receivership, reorganization or similar proceeding of
any Guarantor (or which would accrue but for the operation of applicable
bankruptcy or insolvency laws) at the rate provided for in the Credit Agreement,
whether or not such interest is an allowed or allowable claim in any such
proceeding)), whether now existing or hereafter incurred under, arising out of
or in connection with each such Credit Document and the due performance and
compliance by the Borrower with all of the terms, conditions, covenants and
agreements contained in all such Credit Documents and (z) any renewals,
refinancings or extensions of any of all the foregoing (all such principal,
premium, interest, liabilities, indebtedness and other obligations being herein
collectively called the “Guaranteed Obligations”). 

 



23

 

 

As used herein, the term “Guaranteed Party” shall mean Holdings, the Borrower
and each Subsidiary of the Borrower. As used herein, the term “Qualified ECP
Guarantor” shall mean, in respect of any Swap Obligation, each Guarantor that
has total assets exceeding $10,000,000 at the time the relevant Guaranty or
grant of the relevant security interest, as applicable, becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. Each Guarantor understands,
agrees and confirms that the Secured Creditors may enforce this Guaranty up to
the full amount of the Guaranteed Obligations against such Guarantor without
proceeding against any other Guarantor, the Borrower or any other Guaranteed
Party, or against any security for the Guaranteed Obligations, or under any
other guaranty covering all or a portion of the Guaranteed Obligations. This
Guaranty is a guaranty of prompt payment and performance and not of collection.

 

(b) Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due or payable by the Borrower or any other
Guaranteed Party upon the occurrence in respect of the Borrower or any other
Guaranteed Party of any of the events specified in Section 7.01(e) of the Credit
Agreement, and unconditionally, absolutely and irrevocably, jointly and
severally, promises to pay such Guaranteed Obligations to the Secured Creditors,
or order, on demand.

 

Section 10.02. Liability of Guarantors Absolute. The liability of each Guarantor
hereunder is primary, absolute, joint and several, and unconditional and is
exclusive and independent of any security for or other guaranty of the
indebtedness of the Borrower or any other Guaranteed Party whether executed by
such Guarantor, any other Guarantor, any other guarantor of the Guaranteed
Obligations or by any other party, and the liability of each Guarantor hereunder
shall not be affected or impaired by any circumstance or occurrence whatsoever
until the occurrence of the Termination Date, to the extent permitted under
applicable law, including, without limitation: (a) any direction as to
application of payment by the Borrower, any other Guaranteed Party or any other
party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a Guarantor or of any other party as to the Guaranteed Obligations,
(c) any payment on or in reduction of any such other guaranty or undertaking,
(d) any dissolution, termination or increase, decrease or change in personnel by
the Borrower or any other Guaranteed Party, (e) the failure of the Guarantor to
receive any benefit from or as a result of its execution, delivery and
performance of this Guaranty, (f) any payment made to any Secured Creditor on
the Guaranteed Obligations which any Secured Creditor repays the Borrower or any
other Guaranteed Party pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each Guarantor waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding, (g) any action or
inaction by the Secured Creditors as contemplated in Section 10.05, (h) any
invalidity, rescission, irregularity or unenforceability of all or any part of
the Guaranteed Obligations or of any security therefor, (i) any extension,
renewal, settlement, compromise, waiver or release in respect of any Guaranteed
Obligation by operation of law or otherwise, (j) any modification or amendment
of or supplement to the Credit Agreement or any other Credit Document, (k) any
release, impairment, non-perfection or invalidity of any direct or indirect
security for any Guaranteed Obligation, (l) any change in the corporate
existence, structure or ownership of the Borrower, any Guarantor or any other
Person or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting the Borrower, any Guarantor or any other Person or its assets or any
resulting release or discharge of any Guaranteed Obligation, (m) the existence
of any claim, set-off or other rights which a Guarantor may have at any time
against the Borrower, any other Guarantor, the Secured Creditors or any other
entity, whether in connection herewith or with any unrelated transactions,
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim, (n) any invalidity or unenforceability
relating to or against the Borrower or any other Person for any reason of the
Credit Agreement or any other Credit Document or any provision of applicable law
or regulation purporting to prohibit the payment by the Borrower of principal,
premium or interest on any loan made pursuant to, or any other amount payable
pursuant to the Credit Agreement or any other Credit Document, or (o) any other
act or omission to act or delay of any kind by the Borrower, any other
Guaranteed Party or any other Person or any other circumstance whatsoever which
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of or defense to the Guarantor’s obligations hereunder.

 



24

 

 

Section 10.03. Obligations of Guarantors Independent. The obligations of each
Guarantor hereunder are independent of the obligations of any other Guarantor,
any other guarantor of the Guaranteed Obligations, the Borrower or any other
Guaranteed Party, and a separate action or actions may be brought and prosecuted
against each Guarantor whether or not action is brought against any other
Guarantor, any other guarantor of the Guaranteed Obligations, the Borrower or
any other Guaranteed Party and whether or not any other Guarantor, any other
guarantor of the Guaranteed Obligations, the Borrower or any other Guaranteed
Party be joined in any such action or actions. Each Guarantor waives (to the
fullest extent permitted by applicable law) the benefits of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by the Borrower or any other Guaranteed Party or other circumstance
which operates to toll any statute of limitations as to the Borrower or such
other Guaranteed Party shall operate to toll the statute of limitations as to
each Guarantor.

 

25

 

 

Section 10.04. Waivers by Guarantors. (a) Each Guarantor hereby waives (to the
fullest extent permitted by applicable law) notice of acceptance of this
Guaranty and notice of the existence, creation or incurrence of any new or
additional liability which becomes part of the Guaranteed Obligations, and
waives promptness, diligence, presentment, demand of payment, demand for
performance, protest, notice of dishonor or nonpayment of any such liabilities,
suit or taking of other action by the Administrative Agent or any other Secured
Creditor against, and any other notice to, any party liable thereon (including
such Guarantor, any other Guarantor, any other guarantor of the Guaranteed
Obligations, the Borrower or any other Guaranteed Party) and each Guarantor
further hereby waives any and all notice of the creation, renewal, extension or
accrual of any of the Guaranteed Obligations and notice or proof of reliance by
any Secured Creditor upon this Guaranty, and the Guaranteed Obligations shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended, modified, supplemented or waived, in reliance upon this
Guaranty.

 

(b) Each Guarantor waives any right to require the Secured Creditors to:
(i) proceed against the Borrower, any other Guaranteed Party, any other
Guarantor, any other guarantor of the Guaranteed Obligations or any other party;
(ii) proceed against or exhaust any security held from the Borrower, any other
Guaranteed Party, any other Guarantor, any other guarantor of the Guaranteed
Obligations or any other party; or (iii) pursue any other remedy in the Secured
Creditors’ power whatsoever. Each Guarantor waives any defense based on or
arising out of any defense of the Borrower, any other Guaranteed Party, any
other Guarantor, any other guarantor of the Guaranteed Obligations or any other
party (other than (w) payment in full in cash of the Guaranteed Obligations, (y)
for failure to provide any notice required to be delivered to the Guarantors
pursuant to the Credit Documents or applicable law, (x) that an Event of Default
does not exist or (z) that no Guaranteed Obligations are yet due and payable),
including, without limitation, any defense based on or arising out of the
disability of the Borrower, any other Guaranteed Party, any other Guarantor, any
other guarantor of the Guaranteed Obligations or any other party, or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Guaranteed Party other than payment in full in cash of the Guaranteed
Obligations (other than contingent indemnification and cost reimbursement
obligations for which no claim has been made). The Secured Creditors may, at
their election, foreclose on any collateral serving as security held by the
Administrative Agent, the Collateral Agent or the other Secured Creditors by one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Secured Creditors may
have against the Borrower, any other Guaranteed Party or any other party, or any
security, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Guaranteed Obligations have been
paid in full in cash (other than contingent indemnification and cost
reimbursement obligations for which no claim has been made). Each Guarantor
waives any defense arising out of any such election by the Secured Creditors,
even though such election operates to impair or extinguish any right of
reimbursement, contribution, indemnification or subrogation or other right or
remedy of such Guarantor against the Borrower, any other Guaranteed Party, any
other guarantor of the Guaranteed Obligations or any other party or any
security.

 

26

 

 

(c) Each Guarantor has knowledge and assumes all responsibility for being and
keeping itself informed of the Borrower’s, each other Guaranteed Party’s and
each other Guarantor’s financial condition, affairs and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and has adequate means to obtain from the Borrower, each other
Guaranteed Party and each other Guarantor on an ongoing basis information
relating thereto and the Borrower’s, each other Guaranteed Party’s and each
other Guarantor’s ability to pay and perform its respective Guaranteed
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guaranty is in effect. Each Guarantor
acknowledges and agrees that (x) the Secured Creditors shall have no obligation
to investigate the financial condition or affairs of the Borrower, any other
Guaranteed Party or any other Guarantor for the benefit of such Guarantor nor to
advise such Guarantor of any fact respecting, or any change in, the financial
condition, assets or affairs of the Borrower, any other Guaranteed Party or any
other Guarantor that might become known to any Secured Creditor at any time,
whether or not such Secured Creditor knows or believes or has reason to know or
believe that any such fact or change is unknown to such Guarantor, or might (or
does) increase the risk of such Guarantor as guarantor hereunder, or might (or
would) affect the willingness of such Guarantor to continue as a guarantor of
the Guaranteed Obligations hereunder and (y) the Secured Creditors shall have no
duty to advise any Guarantor of information known to them regarding any of the
aforementioned circumstances or risks.

 

(d) Each Guarantor hereby acknowledges and agrees that no Secured Creditor nor
any other Person shall be under any obligation (i) to marshal any assets in
favor of such Guarantor or in payment of any or all of the liabilities of any
Guaranteed Party under the Credit Documents or the obligation of such Guarantor
hereunder or (ii) to pursue any other remedy that such Guarantor may or may not
be able to pursue itself any right to which such Guarantor hereby waives.

 

(e) Each Guarantor warrants and agrees that each of the waivers set forth in
Section 10.03 and in this Section 10.04 is made with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.

 

Section 10.05. Rights of Secured Creditors. Subject to Section 10.04 and 10.14
hereof, any Secured Creditor or the Collateral Agent (as applicable) may (except
as shall be required by applicable statute and cannot be waived) at any time and
from time to time without the consent of, or notice to, any Guarantor, without
incurring responsibility to such Guarantor, without impairing or releasing the
obligations or liabilities of such Guarantor hereunder, upon or without any
terms or conditions and in whole or in part: 

 



27

 

 

(a) change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including, without limitation, any increase or decrease
in the rate of interest thereon or the principal amount thereof), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and the guaranty herein made shall apply to the Guaranteed Obligations as so
changed, extended, increased, accelerated, renewed or altered;

 

(b) exercise or refrain from exercising any rights against the Borrower, any
other Guaranteed Party, any other Credit Party, any Subsidiary thereof, any
other guarantor of the Borrower or others or otherwise act or refrain from
acting;

 

(c) release or substitute any one or more endorsers, Guarantors, other
guarantors, the Borrower, any other Guaranteed Party or other obligors;

 

(d) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower or any other Guaranteed Party to creditors of the Borrower or such
other Guaranteed Party other than the Secured Creditors;

 

(e) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower or any other Guaranteed Party to the Secured
Creditors regardless of what liabilities of the Borrower or such other
Guaranteed Party remain unpaid;

 

(f) consent to or waive any breach of, or any act, omission or default under,
any of the Credit Documents or any of the instruments or agreements referred to
therein, or otherwise amend, modify or supplement any of the Credit Documents or
any of such other instruments or agreements;

 

(g) act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against the Borrower or any other Guaranteed Party to
recover full indemnity for any payments made pursuant to this Guaranty; and/or

 

(h) take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under this Guaranty (including,
without limitation, any action or omission whatsoever that might otherwise vary
the risk of such Guarantor or constitute a legal or equitable defense to or
discharge of the liabilities of a guarantor or surety or that might otherwise
limit recourse against such Guarantor).

 

No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Credit Documents or any other agreement or
instrument relating to the Guaranteed Obligations or of any security or
guarantee therefor shall affect, impair or be a defense to this Guaranty, and
this Guaranty shall be primary, absolute and unconditional notwithstanding the
occurrence of any event or the existence of any other circumstances which might
constitute a legal or equitable discharge of a surety or guarantor except
payment in full in cash of the Guaranteed Obligations (other than contingent
indemnification and cost reimbursement obligations for which no claim has been
made).

 

28

 

 

Section 10.06. Continuing Guaranty. This Guaranty is a continuing one, shall be
binding on each Guarantor and its successors and assigns, and all liabilities to
which it applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon. No failure or delay on the
part of any Secured Creditor in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein expressly specified are cumulative and not
exclusive of any rights or remedies which any Secured Creditor would otherwise
have. No notice to or demand on any Guarantor in any case shall entitle such
Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Secured Creditor to
any other or further action in any circumstances without notice or demand. It is
not necessary for any Secured Creditor to inquire into the capacity or powers of
the Borrower or any other Guaranteed Party or the officers, directors, partners
or agents acting or purporting to act on its or their behalf, and any
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

 

Section 10.07. Release of Guaranty. The Guarantors’ obligations hereunder shall
be released immediately and automatically on the Termination Date. If at any
time any payment of any Guaranteed Obligation is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise, the Guarantors’ obligations hereunder with respect to
such payment shall be reinstated as though such payment had been due but not
made at such time.

 

Section 10.08. Subordination of Indebtedness held by Guarantors. Any
indebtedness or other obligations of the Borrower or any other Guaranteed Party
now or hereafter held by, or owing to, any Guarantor is hereby subordinated to
the indebtedness and other obligations of the Borrower or such other Guaranteed
Party held by, or owing to, the Secured Creditors; and such indebtedness and
other obligations of the Borrower or such other Guaranteed Party held by, or
owing to, any Guarantor, if the Administrative Agent or the Collateral Agent,
after an Event of Default has occurred and is continuing, so requests in
writing, shall be collected, enforced and received by such Guarantor as trustee
for the Secured Creditors and be paid over to the Secured Creditors on account
of the indebtedness and other obligations of the Borrower or such other
Guaranteed Party to the Secured Creditors, but without affecting or impairing in
any manner the liability of such Guarantor under the other provisions of this
Guaranty. Prior to the transfer by any Guarantor of any note or negotiable
instrument evidencing any indebtedness or other obligations of the Borrower or
any other Guaranteed Party to such Guarantor, such Guarantor shall mark such
note or negotiable instrument with a legend that the same is subject to this
subordination. Without limiting the generality of the foregoing, each Guarantor
hereby agrees with the Secured Creditors that it will not exercise any right of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the Bankruptcy Code or otherwise)
until the Termination Date has occurred; provided, that if any amount shall be
paid to such Guarantor on account of such subrogation rights at any time prior
to the occurrence of the Termination Date, such amount shall be held in trust
for the benefit of the Secured Creditors and shall forthwith be paid to the
Secured Creditors to be credited and applied upon the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms of the Credit
Documents or, if the Credit Documents do not provide for the application of such
amount, to be held by the Secured Creditors as collateral security for any
Guaranteed Obligations thereafter existing.

 

29

 

 

Section 10.09. Stay of Acceleration. If acceleration of the time for payment of
any Guaranteed Obligation is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise, all Guaranteed Obligations
otherwise subject to acceleration under the terms of the Credit Agreement shall
nonetheless be payable by the Guarantors hereunder forthwith on demand by the
Administrative Agent.

 

Section 10.10. Representations, Warranties and Covenants of Guarantors. In order
to induce the Lenders to make Loans to the Borrower pursuant to the Credit
Agreement, each Guarantor represents, warrants and covenants that:

 

(a) such Guarantor (i) is a duly organized and validly existing Company, in good
standing under the laws of the jurisdiction of its organization, (ii) has the
Company power and authority to own its property and assets and to transact the
business in which it is engaged and presently proposes to engage and (iii) is
duly qualified and is authorized to do business and is in good standing in each
jurisdiction where the nature of its business requires such qualification,
except to the extent all failures with respect to the foregoing clauses (i),
(ii) and (iii) could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect;

 

(b) such Guarantor has the Company power and authority to execute, deliver and
perform its obligations under this Guaranty and each other Credit Document to
which it is a party and has taken all necessary Company action to authorize the
execution, delivery and performance by it of this Guaranty and each such other
Credit Document;

 

(c) such Guarantor has duly executed and delivered this Guaranty and each other
Credit Document to which it is a party, and this Guaranty and each such other
Credit Document constitutes the legal, valid and binding obligation of such
Guarantor enforceable in accordance with its terms, except to the extent that
the enforceability hereof or thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law);

 

30

 

 

(d) neither the execution, delivery or performance by such Guarantor of this
Guaranty or any other Credit Document to which it is a party, nor compliance by
it with the terms and provisions hereof and thereof, will (i) except as would
not reasonably be expected to have a Material Adverse Effect, contravene or
violate any provision of any applicable law, statute, rule or regulation or any
order, writ, injunction or decree of any court or Governmental Authority, (ii)
except as would not reasonably be expected to have a Material Adverse Effect,
conflict with or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents) upon any portion of the property or assets of such
Guarantor or any of its Subsidiaries pursuant to the terms of any material
indenture, mortgage, deed of trust, loan agreement, credit agreement, or any
other material agreement, contract or instrument to which such Guarantor or any
of its Subsidiaries is a party or by which it or any of its property or assets
is bound or to which it may be subject or (iii) violate any provision of the
certificate or articles of incorporation, by-laws, partnership agreement or
limited liability company agreement (or equivalent organizational documents), as
the case may be, of such Guarantor or any of its Subsidiaries;

 

(e) except as could not reasonably be expected to have a Material Adverse
Effect, no order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except for (x) those that have otherwise
been obtained or made on or prior to the Closing Date and which remain in full
force and effect on the Closing Date and (y) filings which are necessary to
perfect the security interests or liens created under the Security Documents),
or exemption by, any Governmental Authority is required to be obtained or made
by, or on behalf of, such Guarantor to authorize, or is required in connection
with, (i) the execution, delivery and performance of this Guaranty by such
Guarantor or any other Credit Document to which such Guarantor is a party or
(ii) the legality, validity, binding effect or enforceability of this Guaranty
or any other Credit Document to which such Guarantor is a party;

 

(f) there are no actions, suits or proceedings pending or, to such Guarantor’s
knowledge, threatened in writing (i) with respect to this Guaranty or any other
Credit Document to which such Guarantor is a party or (ii) with respect to such
Guarantor or any of its Subsidiaries that, either individually or in the
aggregate, have had, or could reasonably be expected to have, a Material Adverse
Effect;

 

(g) until the occurrence of the Termination Date, such Guarantor will comply,
and will cause each of its Subsidiaries to comply, with all of the applicable
provisions, covenants and agreements contained in Articles 5 and 6 of the Credit
Agreement, and will take, or will refrain from taking, as the case may be, all
actions that are necessary to be taken or not taken under Articles 5 and 6 of
the Credit Agreement so that no Default or Event of Default is caused by the
actions of such Guarantor or any of its Subsidiaries; and

 

(h) an executed (or conformed) copy of each of the Credit Documents has been
made available to a senior officer of such Guarantor and such officer is
familiar with the contents thereof.

 

31

 

 

Section 10.11. Expenses. The Guarantors hereby jointly and severally agree to
pay all reasonable invoiced out-of-pocket costs and expenses of the Collateral
Agent, the Administrative Agent and each other Secured Creditor in connection
with the enforcement of this Guaranty and the protection of the Secured
Creditors’ rights hereunder and any amendment, waiver or consent relating hereto
(including, in each case, without limitation, the reasonable invoiced fees and
disbursements of counsel employed by the Collateral Agent, the Administrative
Agent and each other Secured Creditor), in each case solely to the extent
required under and on the terms set forth in Section 9.05 of the Credit
Agreement.

 

Section 10.12. Benefit and Binding Effect. This Guaranty shall be binding upon
each Guarantor and its successors and assigns and shall inure to the benefit of
the Secured Creditors and their successors and assigns.

 

Section 10.13. Set-Off. If an Event of Default shall have occurred and be
continuing, each Secured Creditor is hereby authorized at any time and from time
to time, except to the extent prohibited by law, without presentment, demand,
protest or other notice of any kind to any Guarantor or to any other Person, any
such notice being hereby expressly waived, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Secured Creditor
(including, without limitation, by branches and agencies of such Secured
Creditor wherever located) to or for the credit or the account of any Guarantor
(for the avoidance of doubt, excluding any deposits held by such Guarantor in a
custodial account for the benefit of a third party) against any of and all the
obligations of such Guarantor now or hereafter existing under this Agreement and
other Credit Documents held by such Secured Creditor, irrespective of whether or
not such Secured Creditor shall have made any demand under this Agreement or
such other Credit Document and although such obligations may be unmatured. The
rights of each Secured Creditor under this ‎Section 10.13 are in addition to
other rights and remedies (including other rights of setoff) which such Secured
Creditor may have. Each Secured Creditor (by its acceptance of the benefits
hereof) acknowledges and agrees that the provisions of this Section 10.13 are
subject to the sharing and Defaulting Lender provisions set forth in Sections
2.18 and 2.22 of the Credit Agreement.

 

Section 10.14. Reinstatement. If any claim is ever made upon any Secured
Creditor for repayment or recovery of any amount or amounts received in payment
or on account of any of the Guaranteed Obligations and any of the aforesaid
payees repays all or part of said amount by reason of (i) any judgment, decree
or order of any court or administrative body having jurisdiction over such payee
or any of its property or (ii) any settlement or compromise of any such claim
effected by such payee with any such claimant (including, without limitation,
the Borrower or any other Guaranteed Party), then and in such event each
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon such Guarantor, notwithstanding any revocation hereof or
the cancellation of any Note or any other instrument evidencing any liability of
the Borrower or any other Guaranteed Party, and such Guarantor shall be and
remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.

 

32

 

 

Section 10.15. Release of Liability of Guarantor. In the event that any of the
Guarantors (other than Holdings) ceases to be a Subsidiary or becomes an
Excluded Subsidiary (or a release of a Guarantor has been approved in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.08 of the Credit
Agreement)), such Guarantor shall, upon ceasing to be a Subsidiary or becoming
an Excluded Subsidiary or the effectiveness of such approval, be released from
this Guaranty and all obligations hereunder immediately and automatically and
without further action and this Guaranty and all obligations hereunder shall, as
to each such Guarantor or Guarantors, terminate, and have no further force or
effect.

 

Section 10.16. Contribution. At any time a payment in respect of the Guaranteed
Obligations is made under this Guaranty, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under this Guaranty. At any time
that a Relevant Payment is made by a Guarantor that results in the aggregate
payments made by such Guarantor in respect of the Guaranteed Obligations to and
including the date of the Relevant Payment exceeding such Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Guarantors in respect of the Guaranteed Obligations to and including the date of
the Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to enforce such right until the Termination Date
has occurred, it being expressly recognized and agreed by all parties hereto
that any Guarantor’s right of contribution arising pursuant to this Section
10.16 against any other Guarantor shall be expressly junior and subordinate to
such other Guarantor’s obligations and liabilities in respect of the Guaranteed
Obligations and any other obligations owing under this Guaranty. As used in this
Section 10.16: (i) each Guarantor’s “Contribution Percentage” shall mean the
percentage obtained by dividing (x) the Adjusted Net Worth (as defined below) of
such Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors; (ii)
the “Adjusted Net Worth” of each Guarantor shall mean the greater of (x) the Net
Worth (as defined below) of such Guarantor and (y) zero; and (iii) the “Net
Worth” of each Guarantor shall mean the amount by which the fair saleable value
of such Guarantor’s assets on the date of any Relevant Payment exceeds its
existing debts and other liabilities (including contingent liabilities, but
without giving effect to any Guaranteed Obligations arising under this Guaranty)
on such date. Notwithstanding anything to the contrary contained above, any
Guarantor that is released from this Guaranty pursuant to Section 10.15 hereof
shall thereafter have no contribution obligations, or rights, pursuant to this
Section 10.16, and at the time of any such release, if the released Guarantor
had an Aggregate Excess Amount or an Aggregate Deficit Amount, same shall be
deemed reduced to $0, and the contribution rights and obligations of the
remaining Guarantors shall be recalculated on the respective date of release (as
otherwise provided above) based on the payments made hereunder by the remaining
Guarantors. All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 10.16, each Guarantor who makes
any payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until the occurrence of the Termination Date. Each of the Guarantors
recognizes and acknowledges that the rights to contribution arising hereunder
shall constitute an asset in favor of the party entitled to such contribution.
In this connection, each Guarantor has the right to waive its contribution right
against any Guarantor to the extent that after giving effect to such waiver such
Guarantor would remain solvent, in the determination of the Required Lenders.

 

33

 

 

Section 10.17. Limitation on Guaranteed Obligations. Each Guarantor and each
Secured Creditor (by its acceptance of the benefits of this Guaranty) hereby
confirms that it is its intention that this Guaranty not constitute a fraudulent
transfer or conveyance for purposes of the Bankruptcy Code, the Uniform
Fraudulent Conveyance Act or any similar Federal or state law. To effectuate the
foregoing intention, each Guarantor and each Secured Creditor (by its acceptance
of the benefits of this Guaranty) hereby irrevocably agrees that the Guaranteed
Obligations guaranteed by such Guarantor shall be limited to such amount as
will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Guarantor that are relevant under such laws and
after giving effect to any rights to contribution pursuant to any agreement
(including any rights of contribution provided for pursuant to this Guaranty)
providing for an equitable contribution among such Guarantor and the other
Guarantors, result in the Guaranteed Obligations of such Guarantor in respect of
such maximum amount not constituting a fraudulent transfer or conveyance.

 

Section 10.18. Payments. All payments made by any Guarantor hereunder will be
made without setoff, counterclaim or other defense and on the same basis as
payments are made by the Borrower under Section 2.19 of the Credit Agreement.

 

Section 10.19. Additional Guarantors. It is understood and agreed that any
Wholly-Owned Domestic Subsidiary of Borrower that is required to execute a
counterpart of this Guaranty after the date hereof pursuant to the Credit
Agreement shall become a Guarantor hereunder by (x) executing a counterpart
hereof and delivering same to the Administrative Agent or executing an
assumption agreement and delivering same to the Administrative Agent, in each
case as may be requested by (and in form and substance reasonably satisfactory
to) the Administrative Agent and (y) taking all actions as specified in this
Guaranty as would have been taken by such Guarantor had it been an original
party to this Guaranty, in each case with all documents and actions required to
be taken to the reasonable satisfaction of the Administrative Agent.

 

34

 

 

Section 10.20. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.20 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.20, or otherwise under this Guaranty, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until the Termination Date and the
repayment, satisfaction or discharge of all other Guaranteed Obligations. Each
Qualified ECP Guarantor intends that this Section 10.20 constitute, and this
Section 10.20 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act..

 

[Remainder of this page intentionally left blank; signature page follows]

 

35

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

 



 



 

PENNYMAC FINANCIAL SERVICES, INC.,
as an Assignor and a Guarantor

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC,
as an Assignor

 

PNMAC CAPITAL MANAGEMENT, LLC,
as an Assignor and a Guarantor

 

PENNYMAC LOAN SERVICES, LLC,
as an Assignor and a Guarantor

  PNMAC OPPORTUNITY FUND ASSOCIATES, LLC,
as an Assignor and a Guarantor   By: /s/ Pamela Marsh   Name:     Pamela Marsh  
Title:     Executive Vice President, Treasurer


 

 

 

37

 

 

 

Accepted and Agreed to:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent   By: /s/ Mikhail
Faybusovich   Name:   Mikhail Faybusovich   Title:  Authorized Signatory

 

 

By: /s/ Warren Van Heyst   Name:  Warren Van Heyst   Title:  Authorized
Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38

 

Schedule 1

Chief Executive Office; Location

Entity Chief Executive Office1

Prior Chief Executive Office

 

Private National Mortgage Acceptance Company, LLC

 

6101 Condor Drive, Moorpark, CA 93021

27001 Agoura Road, Suite 350

Calabasas, CA 91301

PennyMac Financial Services, Inc.

 

6101 Condor Drive, Moorpark, CA 93021 N/A

PNMAC Capital Management, LLC

 

6101 Condor Drive, Moorpark, CA 93021

27001 Agoura Road, Suite 350

Calabasas, CA 91301

PennyMac Loan Services, LLC

 

6101 Condor Drive, Moorpark, CA 93021

27001 Agoura Road, Suite 350

Calabasas, CA 91301

PNMAC Opportunity Fund Associates, LLC

 

6101 Condor Drive, Moorpark, CA 93021

27001 Agoura Road, Suite 350

Calabasas, CA 91301

  

 

__________

1 On and after March 14, 2016, each Assignor’s chief executive office and
Location will be 3043 Townsgate Rd., Westlake Village, CA 91361.

 



 

 

 

 

Schedule 2

Legal Names; Type of Organization; Jurisdiction;
Organizational Identification Numbers; Federal Employer Identification Numbers

Entity Legal
Name Type of
Organization Jurisdiction of
Organization Organizational
Identification
Number Federal
Employer
Identification
Number

Private National Mortgage Acceptance Company, LLC

 

Limited liability company Delaware 4487034 26-1740587

PennyMac Financial Services, Inc.

 

Corporation Delaware 5268014 80-0882793

PNMAC Capital Management, LLC

 

Limited liability company Delaware 4522817 26-2350644

PennyMac Loan Services, LLC

 

Limited liability company Delaware 4509384 26-2049351

PNMAC Opportunity Fund Associates, LLC

 

Limited liability company Delaware 4522814 26-3052222

 

 

 

 

 



 

 

 

Schedule 3

Specified Contracts

 

·Amended and Restated Management Agreement by and among PennyMac Mortgage
Investment Trust, PennyMac Operating Partnership, L.P. and PNMAC Capital
Management, LLC dated as of February 1, 2013

 

·Investment Management Agreement by and between PNMAC Mortgage Opportunity Fund
Investors, LLC and PNMAC Capital Management, LLC dated August 1, 2008

 

·Investment Management Agreement by and between PNMAC Mortgage Opportunity Fund,
L.P. and PNMAC Capital Management, LLC dated as of August 1, 2008 (and amended
and restated May 26, 2011)

 

·Limited Partnership Agreement of PNMAC Mortgage Opportunity Fund, L.P. dated as
of August 1, 2008

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

Schedule 4

Specified Deposit Accounts

 

 

Entity Account Number

Depositary Bank

 

Private National Mortgage Acceptance Company, LLC

 

XXXXXX2561 Bank of America, N.A.

PennyMac Financial Services, Inc.

 

XXXXXX3411 Bank of America, N.A.

PNMAC Capital Management, LLC

 

XXXXXX7808 Bank of America, N.A.

PennyMac Loan Services, LLC

 

XXXXXX4258 Bank of America, N.A.

PennyMac Loan Services, LLC

 

XXXX5974

City National Bank

 

 

 

 

 

 

 

 